--------------------------------------------------------------------------------

Exhibit 10.1
 
NOTE PURCHASE AGREEMENT


This NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of May 17, 2010 (the
“Effective Date”), is by and between SKYPOSTAL NETWORKS, INC., a Nevada
corporation (the “Company”), and each of the individuals or entities whose names
appear on Annex I hereto (collectively, the “Investors”).


A.   The Company wishes to sell to each Investor, and each Investor wishes to
purchase, severally and not jointly with the other Investors, on the terms and
subject to the conditions set forth in this Agreement, (i) a Senior Secured
Convertible Note in the form attached hereto as Exhibit A (collectively, the
“Notes”) and (ii) a Warrant in the form attached hereto as Exhibit B
(collectively, the “Warrants”).  The shares of Common Stock into which the Notes
are convertible are collectively referred to as the “Conversion Shares”; the
shares of Common Stock into which the Warrants are exercisable are collectively
referred to as the “Warrant Shares”.


B.   The Company has agreed to effect the registration of the Conversion Shares
and the Warrant Shares under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to a Registration Rights Agreement in the form
attached hereto as Exhibit C (the “Registration Rights Agreement”).


C.   The Company’s obligations under the Notes, including without limitation its
obligation to make payments of principal thereof and interest thereon, are
guaranteed by the Company’s Subsidiaries (as defined herein) pursuant to a
Subsidiary Guarantee Agreement in the form attached hereto as Exhibit D (the
“Subsidiary Guarantee”), and are secured pursuant to the terms of a Security
Agreement in the form attached hereto as Exhibit E (the “Security Agreement”).


In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and each Investor hereby agree as follows:


1.   DEFINITIONS.  Capitalized terms used in this Agreement and not otherwise
defined have the respective meanings indicated on Annex II hereto. All
definitions contained in this Agreement are applicable to the singular and
plural forms of the terms defined.


2.   PURCHASE AND SALE.  Upon the terms and subject to the satisfaction or
waiver of the conditions set forth herein, the Company agrees to sell and each
Investor agrees to purchase (i) a Note with a principal amount equal to the
amount set forth next to such Investor’s name on Annex I hereto and (ii) a
Warrant exercisable into the number of shares set forth next to such Investor’s
name on Annex I hereto. The date on which the closing of such purchase and sale
occurs (the “Closing”) is hereinafter referred to as the “Closing Date”. The
Closing will be deemed to occur when (A) this Agreement and the other
Transaction Documents have been executed and delivered by the Company and each
Investor, (B) each of the conditions to the Closing described in this Agreement
has been satisfied or waived as specified therein and (C) full payment of each
Investor’s Purchase Price has been made by wire transfer of immediately
available funds against physical delivery by the Company of duly executed
certificates representing the Note and Warrant being purchased by such Investor.
 
 
 

--------------------------------------------------------------------------------

 

 
3.   REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR.  Each Investor (with
respect to itself only) hereby represents and warrants to the Company and agrees
with the Company that, as of the Execution Date:


3.1.   Authorization; Enforceability.  If such Investor is an entity, such
Investor is duly and validly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization as set
forth below such Investor’s name on the signature page hereof with the requisite
power and authority to purchase the Note and Warrant to be purchased by it
hereunder and to execute and deliver this Agreement and the other Transaction
Documents to which it is a party.  This Agreement constitutes, and upon the
execution and delivery thereof, each other Transaction Document to which such
Investor is a party will constitute, such Investor’s valid and legally binding
obligation, enforceable in accordance with its terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity.


3.2.           Accredited Investor.  Such Investor (i) is an “accredited
investor” as that term is defined in Rule 501 of Regulation D, (ii) is acquiring
the Securities solely for its own account and not with a present view to the
public resale or distribution of all or any part thereof, except pursuant to
sales that are registered under, or exempt from the registration requirements
of, the Securities Act and/or sales registered under the Securities Act;
provided, however, that in making such representation, such Investor does not
agree to hold the Securities for any minimum or specific term and reserves the
right to sell, transfer or otherwise dispose of the Securities at any time in
accordance with the provisions of this Agreement and with federal and state
securities laws applicable to such sale, transfer or disposition. Such Investor
can bear the economic risk of a total loss of its investment in the Securities
and has such knowledge and experience in business and financial matters so as to
enable it to understand the risks of and form as investment decision with
respect to its investment in the Securities.


3.3.   Information.  The Company has, prior to the Execution Date, provided such
Investor with information regarding the business, operations and financial
condition of the Company and its Subsidiaries and has, prior to the Execution
Date, granted to such Investor the opportunity to ask questions of and receive
answers from representatives of the Company, its officers, directors, employees
and agents concerning the Company and materials relating to the terms and
conditions of the purchase and sale of the Notes and Warrants hereunder, in
order for such Investor to make an informed decision with respect to its
investment. Neither such information nor any other investigation conducted by
such Investor or any of its representatives shall modify, amend or otherwise
affect such Investor’s right to rely on the Company’s representations and
warranties contained in this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.4.   Limitations on Disposition.  Such Investor acknowledges it may not sell,
transfer, assign or dispose of any Securities, unless:


3.4.1.   there is then in effect an effective registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or


3.4.2.   such Investor has notified the Company in writing of any such
disposition and furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company, that such disposition will not require registration
of such Securities under the Securities Act; provided, however, that no such
opinion of counsel will be required (A) if the sale, transfer or assignment is
made to an Affiliate of such Investor in compliance with applicable securities
laws, provided that such Affiliate provides the Company with customary
accredited investor and investment representations and agrees to be bound by the
terms and conditions of this Agreement or (B) in connection with a bona fide
pledge or hypothecation of any Securities under a margin arrangement with a
broker-dealer or other financial institution.


Such Investor agrees that neither it nor any Person acting on its behalf or at
its direction will engage in any transactions in securities of the Company prior
to the time that the transactions contemplated by this Agreement are publicly
disclosed.


3.5.   Legend.  Such Investor understands that the certificates representing the
Securities may bear at issuance a restrictive legend in substantially the
following form:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state, and may not be offered or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with regard thereto, or the Corporation has been furnished
with an opinion of legal counsel, reasonably satisfactory to the Corporation, to
the effect that an exemption from registration under the Securities Act and
applicable state securities laws is available in connection with such offer or
sale.  Without any requirement for an opinion of counsel, these securities and
the securities issuable upon exercise hereof (i) may be pledged or hypothecated
in connection with a bona fide margin account or other loan secured by such
securities and (ii) may be transferred or assigned to an affiliate of the holder
hereof.”


Notwithstanding the foregoing, it is agreed that, as long as such Securities (A)
have been sold or transferred pursuant to an effective registration statement,
(B) have been sold pursuant to Rule 144 (or any successor provision), subject to
receipt by the Company of customary documentation reasonably acceptable to the
Company in connection therewith, or (C) are eligible for resale under Rule 144
(or any successor provision) without regard to the number of shares that may be
sold, such Securities shall be issued without any legend or other restrictive
language and, with respect to Securities upon which such legend is stamped, the
Company shall issue new certificates without such legend to the holder upon
request.


3.6.   Reliance on Exemptions.  Such Investor understands that the Securities
are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of the representations
and warranties of such Investor set forth in this Section 3 in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.
 
 
-3-

--------------------------------------------------------------------------------

 
 
4.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby
represents and warrants to each Investor and agrees with each Investor that, as
of the Execution Date:


4.1.   Organization, Good Standing and Qualification.  Each of the Company and
the Subsidiaries is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization and has all
requisite power and authority to carry on its business as now conducted. Each of
the Company and the Subsidiaries is duly qualified to transact business in each
jurisdiction in which it conducts business except where the failure so to
qualify has not had or would not reasonably be expected to have a Material
Adverse Effect.


4.2.   Authorization; Consents.  The Company has the requisite corporate power
and authority to enter into and perform its obligations under the Transaction
Documents, to issue and sell the Notes and the Warrants to the Investors in
accordance with the terms hereof, to issue Conversion Shares pursuant to the
terms of the Notes and to issue Warrant Shares upon exercise of the Warrants.
Each Subsidiary has the requisite corporate power and authority to enter into
and perform its obligations under the Subsidiary Guarantee and the Security
Agreement. Other than Stockholder Approval, all corporate action on the part of
the Company and each Subsidiary by its officers, directors and stockholders
necessary for the authorization, execution and delivery of, and the performance
by the Company and each Subsidiary of its obligations under, the Transaction
Documents to which it is a party has been taken (or will be taken prior to the
Closing), and no further consent or authorization of the Company, any
Subsidiary, their respective Boards of Directors, stockholders, any Governmental
Authority or organization (other than such approval as may be required under the
Securities Act and applicable state securities laws in respect of the
Registration Rights Agreement), or any other person or entity is required.


4.3.   Enforcement.  This Agreement has been and, at or prior to the Closing,
each other Transaction Document to be delivered at such Closing will be, duly
executed and delivered by the Company and, in the case of the Subsidiary
Guarantee and the Security Agreement, the Subsidiaries. This Agreement
constitutes and each Transaction Document, following the execution and delivery
thereof by the Company or a Subsidiary, as the case may be, will constitute, the
valid and legally binding obligation of the Company or, in the case of the
Subsidiary Guarantee and the Security Agreement, of each Subsidiary, enforceable
against it in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or other similar
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity.


4.4.   Disclosure Documents. No event has occurred or is expected to occur on or
prior to the Closing Date (other than the transactions effected hereby) that
would require the filing of, or with respect to which the Company intends to
file, a Form 8-K. Each Disclosure Document, as of the date of the filing thereof
with the Commission (or if amended or superseded by a filing prior to the
Execution Date, then on the date of such amending or superseding filing),
complied in all material respects with the requirements of the Securities Act or
Exchange Act, as applicable, and the rules and regulations promulgated
thereunder and, as of the date of such filing (or if amended or superseded by a
filing prior to the Execution Date, then on the date of such filing), such
Disclosure Document (including all exhibits and schedules thereto and documents
incorporated by reference therein) did not contain an untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  All documents that are required to be
filed as exhibits to the Disclosure Documents have been filed as required.
 
 
-4-

--------------------------------------------------------------------------------

 
 
4.5.   Financial Statements. Except as set forth in the Disclosure Documents, as
of their respective dates, the financial statements of the Company included in
the Disclosure Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto. The financial statements included in the
Disclosure Documents have been prepared in accordance with GAAP consistently
applied at the times and during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, (ii) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements, or (iii) as set forth in
the Disclosure Documents), and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end adjustments).


4.6.   Capitalization; Debt Schedule.  The capitalization of the Company (i) as
of the date of this Agreement and (ii) on a pro forma basis after giving effect
to the sale of the Securities hereunder, including its authorized capital stock,
the number of shares issued and outstanding, the number of shares issuable and
reserved for issuance pursuant to the Company’s stock option plans and
agreements, the number of shares issuable and reserved for issuance pursuant to
securities (other than the Notes and Warrants) exercisable for, or convertible
into or exchangeable for any shares of Common Stock and the number of shares
initially to be reserved for issuance upon conversion of the Notes and exercise
of the Warrants, is set forth on Schedule 4.6 hereto.  All issued and
outstanding shares of capital stock of the Company have been validly issued,
fully paid and non-assessable. Except as disclosed on Schedule 4.6 hereto, the
Company or a Subsidiary owns all of the capital stock of each Subsidiary, which
capital stock is validly issued, fully paid and, where applicable as a legal
concept, non-assessable, and no shares of the capital stock of the Company or
any of the Subsidiaries are subject to preemptive rights or any other similar
rights of the stockholders of the Company or any such Subsidiary or any Liens
created by or through the Company or any such Subsidiary.  Except as disclosed
on Schedule 4.6 or as contemplated herein, there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exercisable
or exchangeable for, any shares of capital stock of the Company or any of the
Subsidiaries, or arrangements by which the Company or any of the Subsidiaries is
or may become bound to issue additional shares of capital stock of the Company
or any of the Subsidiaries (whether pursuant to anti-dilution, “reset” or other
similar provisions). Schedule 4.6 identifies all Debt of the Company and the
Subsidiaries currently outstanding in excess of $50,000 individually or in the
aggregate as of the Execution Date. Except as set forth on Schedule 4.6, no Debt
of the Company is senior to or ranks pari passu with this Note in right of
payment, whether with respect of payment of redemptions, interest, damages or
upon liquidation or dissolution or otherwise.
 
 
-5-

--------------------------------------------------------------------------------

 
 
4.7.   Due Authorization; Valid Issuance.  The Notes are duly authorized and,
when issued, sold and delivered in accordance with the terms hereof, (i) will be
duly and validly issued, free and clear of any Liens imposed by or through the
Company and (ii) assuming the accuracy of each Investor’s representations in
this Agreement, will be issued, sold and delivered in compliance with all
applicable Federal and state securities laws.  The Warrants are duly authorized
and, when issued, sold and delivered in accordance with the terms hereof, will
be duly and validly issued, free and clear of any Liens imposed by or through
the Company and, assuming the accuracy of each Investor’s representations in
this Agreement, will be issued, sold and delivered in compliance with all
applicable federal and state securities laws. The Conversion Shares are, subject
to obtaining Stockholder Approval, duly authorized and reserved for issuance
and, when issued in accordance with the terms of the Notes, will be duly and
validly issued, fully paid and nonassessable, free and clear of any Liens
imposed by or through the Company. The Warrant Shares are, subject to obtaining
Stockholder Approval, duly authorized and reserved for issuance and, when issued
in accordance with the terms of the Warrants, will be duly and validly issued,
fully paid and nonassessable, free and clear of any Liens imposed by or through
the Company.


4.8.   No Conflict.  Neither the Company nor any of the Subsidiaries is in
violation of any provisions of its Certificate of Incorporation, Bylaws or any
other governing document.  Neither the Company nor any of the Subsidiaries is in
violation of or in default (and no event has occurred which, with notice or
lapse of time or both, would constitute a default) under any provision of any
document, agreement, instrument or contract to which it is a party or by which
it or any of its Property is bound, or in violation of any provision of any
Governmental Requirement applicable to the Company or any Subsidiary, except for
any violation or default that has not had or would not reasonably be expected to
have a Material Adverse Effect.  The (i) execution, delivery and performance of
this Agreement and the other Transaction Documents and (ii) consummation of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Notes and the Warrants and the reservation for issuance and
issuance of the Conversion Shares and the Warrant Shares) will not result in any
violation of any provisions of the Company’s or any Subsidiary’s Certificate of
Incorporation, Bylaws or any other governing document or in a default under any
provision of any document, agreement, instrument or contract to which it is a
party or by which it or any of its Property is bound, or in violation of any
provision of any Governmental Requirement applicable to the Company or any
Subsidiary or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision, document,
agreement, instrument or contract or an event which results in the creation of
any Lien upon any assets of the Company or of any of the Subsidiaries or the
triggering of any preemptive or anti-dilution rights (including without
limitation pursuant to any “reset” or similar provisions) or rights of first
refusal or first offer, or any other rights that would allow or permit the
holders of the Company’s securities to purchase shares of Common Stock or other
securities of the Company (whether pursuant to a stockholder rights plan
provision or otherwise).


4.9.   Financial Condition; Taxes; Litigation.


4.9.1.   The financial condition of the Company and each Subsidiary is, in all
material respects, as described in the Disclosure Documents, except for changes
in the ordinary course of business and normal year-end adjustments.  Except as
otherwise described on Schedule 4.9 hereto, there has been no change to the
business, operations, properties, financial condition, or results of operations
of the Company and the Subsidiaries taken as a whole since the date of the
Company’s most recent audited financial statements contained in the Disclosure
Documents that has had or would reasonably be expected to have a Material
Adverse Effect.
 
 
-6-

--------------------------------------------------------------------------------

 
 
4.9.2.   The Company and each of the Subsidiaries has prepared in good faith and
duly and timely filed all tax returns required to be filed by it and such
returns are complete and accurate in all material respects and the Company and
each of the Subsidiaries has paid all taxes required to have been paid by it,
except for taxes which it reasonably disputes in good faith or the failure of
which to pay has not had or would not reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any Subsidiary has any material
liability with respect to taxes that accrued on or before the date of the most
recent balance sheet of the Company included in the Disclosure Documents in
excess of the amounts accrued with respect thereto that are reflected on such
balance sheet.
 
4.9.3.   Neither the Company nor any of the Subsidiaries is the subject of any
pending or, to the Company’s knowledge, threatened inquiry, investigation or
administrative or legal proceeding by the Internal Revenue Service, the taxing
authorities of any state or local jurisdiction, the Commission, or any state
securities commission or other Governmental Authority.
 
4.9.4.   Except as described in the Disclosure Documents, there is no material
claim, litigation or administrative proceeding pending, or, to the Company’s
knowledge, threatened or contemplated, against or affecting the Company or any
of the Subsidiaries, or against any officer, director or employee of the Company
or any such Subsidiary, including without limitation Albert Hernandez and A.J.
Hernandez in connection with such person’s employment therewith.  Neither the
Company nor any of the Subsidiaries is a party to or subject to the provisions
of, any order, writ, injunction, judgment or decree of any court or Government
Authority which has had or would reasonably be expected to have a Material
Adverse Effect.
 
4.10.        Form S-1.  The Company is eligible to register the Conversion
Shares and Warrant Shares for resale in a secondary offering by each Investor on
a registration statement on Form S-1 under the Securities Act. To the Company’s
knowledge, as of the date hereof and as of the Closing Date, there exist no
facts or circumstances (including without limitation any required approvals or
waivers of any circumstances that may delay or prevent the obtaining of
accountant’s consents) that could reasonably be expected to prohibit or delay
the preparation, filing or effectiveness of such registration statement.


4.11.        Acknowledgement of Dilution.  The Company acknowledges that the
issuance of the Conversion Shares upon conversion of the Notes and the issuance
of the Warrant Shares upon exercise of the Warrants may result in dilution of
the outstanding shares of Common Stock, which dilution may be substantial under
certain market conditions. The Company further acknowledges that its obligation
to issue Conversion Shares upon conversion of the Notes in accordance with the
terms of the Notes, and to issue Warrant Shares upon exercise of the Warrants in
accordance with the terms of the Warrants, is unconditional (other than with
respect to the conditions set forth in the Notes and the Warrants, respectively)
regardless of the effect of any such dilution.
 
 
-7-

--------------------------------------------------------------------------------

 
 
4.12.        Intellectual Property.  Except as described in the Disclosure
Documents:


4.12.1.   The Company and the Subsidiaries own, free and clear of claims or
rights or any other Person, with full right to use, sell, license, sublicense,
dispose of, and bring actions for infringement of, or has acquired licenses or
other rights to use, all Intellectual Property necessary for the conduct of its
respective business as presently conducted in all material respects (other than
with respect to software which is generally commercially available and not used
or incorporated into the Company’s products and open source software which may
be subject to one or more “open source” licenses), except as has not had and
would not reasonably be expected to have a Material Adverse Effect.


4.12.2.   Neither the Company nor any of the Subsidiaries has received written
notice from any third party asserting that any Intellectual Property owned or
licensed by the Company or the Subsidiaries, or which the Company or any of the
Subsidiaries otherwise has the right to use, is invalid or unenforceable by the
Company or such Subsidiary and, to the Company’s knowledge, there is no valid
basis for any such claim (whether or not pending or threatened).


4.12.3.   The business of the Company and the Subsidiaries as presently
conducted and the production, marketing, licensing, use and servicing of any
products or services of the Company and the Subsidiaries do not, to the
knowledge of the Company, infringe any patent, trademark, copyright, or trade
secret rights of any third parties or any other Intellectual Property of any
third parties, except, in each such case, as has not had and would not
reasonably be expected to have a Material Adverse Effect.


4.12.4.   No claim is pending or, to the Company’s knowledge, threatened against
the Company or any of the Subsidiaries nor has the Company or any of the
Subsidiaries received any written notice or other written claim from any Person
asserting that any of the Company’s or the Subsidiaries’ present or contemplated
activities infringe or may infringe any Intellectual Property of such Person,
and the Company is not aware of any infringement by any other Person of any
rights of the Company or any of the Subsidiaries under any Intellectual Property
Rights.


4.12.5.   All licenses or other agreements under which the Company or any of the
Subsidiaries is granted Intellectual Property (excluding licenses to use
software utilized in the Company’s or such Subsidiary’s internal operations and
which is generally commercially available) are in full force and effect and, to
the Company’s knowledge, there is no default by any party thereto.  The Company
has no reason to believe that the licensors under such licenses and other
agreements do not have and did not have all requisite power and authority to
grant the rights to the Intellectual Property purported to be granted thereby.


4.12.6.   All licenses or other agreements under which the Company or any of the
Subsidiaries has granted rights to Intellectual Property to others (including
all end-user agreements) are in full force and effect unless otherwise
terminated in accordance with the terms of such licenses or arrangements and
there has been no material default by the Company or any of the Subsidiaries
thereunder and, to the Company’s knowledge, there is no material default by any
other party thereto.


4.12.7.   The Company and the Subsidiaries have taken all steps required in
accordance with commercially reasonable business practice to establish and
preserve their ownership in their owned Intellectual Property and to keep
confidential all trade secrets developed by or belonging to the Company or the
Subsidiaries which has not been patented or copyrighted.
 
 
-8-

--------------------------------------------------------------------------------

 
 
4.12.8.   The Company’s Intellectual Property does not comprise a material
portion of its assets.


4.13.        Registration Rights; Voting Rights; Rights of
Participation.  Except as described in the Disclosure Documents or as described
on Schedule 4.13 hereto, (A) the Company has not granted or agreed to grant to
any person or entity any rights (including “piggy-back” registration rights) to
have any securities of the Company registered with the Commission or any other
Governmental Authority which has not been satisfied in full prior or waived to
the date hereof, (B) to the Company’s knowledge, no stockholder of the Company
has entered into any agreements with respect to the voting of capital shares of
the Company or any Subsidiary and (C) no person or entity, including, but not
limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties, has any right of first refusal,
preemptive right, right of participation, anti-dilutive right or any similar
right to participate in, or to receive securities or other assets of the Company
as a result of the transactions contemplated by this Agreement or the other
Transaction Documents.


4.14.        Solicitation; Other Issuances of Securities.  Neither the Company
nor any of the Subsidiaries or its Affiliates, nor any person acting on its or
their behalf, (i) has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of the Securities, or (ii) has, directly or
indirectly, made any offers or sales of any security or the right to purchase
any security, or solicited any offers to buy any security or any such right,
under circumstances that would require registration of the Securities under the
Securities Act.


4.15.        Fees.  Except as described on Schedule 4.15 hereto, the Company is
not obligated to pay any brokers, finders or financial advisory fees or
commissions to any underwriter, broker, agent or other representative in
connection with the transactions contemplated hereby.


4.16.         Foreign Corrupt Practices.  Neither the Company, any of the
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other person acting on behalf of the Company or any of the
Subsidiaries, has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity,
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee including, without limitation, any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment, or (iii)
violated any provision of the Foreign Corrupt Practices Act of 1977, as amended.


4.17.        Key Employees. Each Key Employee is currently serving in the
capacity described in the Disclosure Documents. The Company has no knowledge of
any fact or circumstance (including without limitation (i) the terms of any
agreement to which such person is a party or any litigation in which such person
is or may become involved and (ii) any illness or medical condition that could
reasonably be expected to result in the disability or incapacity of such person)
that would limit or prevent any such person from serving in such capacity on a
full-time basis in the foreseeable future, or of any intention on the part of
any such person to limit or terminate his or her employment with the Company.
 
 
-9-

--------------------------------------------------------------------------------

 
 
4.18.        Employee Matters.  There is no strike, labor dispute or union
organization activities pending or, to the knowledge of the Company, threatened
between it and its employees.  No employees of the Company belong to any union
or collective bargaining unit.


4.19.        Environment.  The Company and the Subsidiaries have no liabilities
under any Environmental Law nor, to the Company’s knowledge, do any factors
exist that are reasonably likely to give rise to any such liability, affecting
any of the properties owned or leased by the Company or any of the Subsidiaries
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect. Neither the Company nor any of the
Subsidiaries has violated any Environmental Law applicable to it now or
previously in effect, other than such violations or infringements that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.


4.20.        ERISA.  The Company is in compliance in all material respects with
the presently applicable provisions of ERISA and the United States Internal
Revenue Code of 1986, as amended, with respect to each Pension Plan.


4.21.        Disclosure.  The representations, warranties and written statements
contained in the Disclosure Documents, this Agreement and the other Transaction
Documents and in the certificates, exhibits and schedules delivered to such
Investor by the Company pursuant to this Agreement and the other Transaction
Documents and in connection with such Investor’s due diligence investigation of
the Company do not contain any untrue statement of a material fact, and do not
omit to state a material fact required to be stated therein or necessary in
order to make such representations, warranties or statements not misleading in
light of the circumstances under which they were made. Except for the terms of
this Agreement and the other Transaction Documents, neither the Company nor any
Person acting on its behalf or at its direction has provided such Investor with
material non-public information.


4.22.        Insurance.  The Company maintains insurance for itself and the
Subsidiaries in such amounts and covering such losses and risks as is reasonably
sufficient and customary in the businesses in which the Company and the
Subsidiaries are engaged, except where the failure to maintain such insurance
has not had or would not reasonably be expected to have a Material Adverse
Effect. No notice of cancellation has been received for any of such policies and
the Company is in compliance in all material respects with all of the terms and
conditions thereof.  The Company has no reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue to conduct its business as currently conducted without a significant
increase in cost (other than cost increases generally affecting the market for
such insurance).  Without limiting the generality of the foregoing, the Company
maintains Director’s and Officer’s insurance in the amount set forth on Schedule
4.22.


4.23.        Property.  Neither the Company nor any Subsidiary owns any real
Property. The Company and the Subsidiaries have valid and legal title to all
personal Property owned by them, in each case free and clear of all Liens,
except for Permitted Liens.  To the Company’s knowledge, any Property held under
lease by the Company and the Subsidiaries is held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
Property by the Company and the Subsidiaries.
 
 
-10-

--------------------------------------------------------------------------------

 
 
4.24.        Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, except where the failure to have any such authorization or permit
would not have a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.


4.25.        Exchange Act Registration; Listing.  The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and the Company has
taken no action designed to, or which, to the knowledge of the Company, would
reasonably be expected to have the effect of, terminating the registration of
the Common Stock under the Exchange Act. The Company currently meets the
eligibility requirements for quotation of the Common Stock on the OTC Bulletin
Board.


4.26.        Investment Company Status. The Company is not, and immediately
after receipt of payment for the Notes and the Warrants issued under this
Agreement will not be, an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”), and shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.


4.27.        Transfer Taxes. No stock transfer or other taxes (other than income
taxes) are required to be paid in connection with the issuance and sale of any
of the Securities, other than such taxes for which the Company has established
appropriate reserves and intends to pay in full on or before the Closing.


4.28.        Sarbanes-Oxley Act; Internal Controls and Procedures.   The Company
is in compliance in all material respects with all applicable requirements of
the Sarbanes-Oxley Act of 2002 and all applicable rules and regulations
promulgated by the Commission thereunder that are effective as of the date
hereof, except as has not had and would not reasonably be expected to have a
Material Adverse Effect.  Except as set forth in the Disclosure Documents, the
Company maintains internal accounting controls, policies and procedures, and
such books and records as are reasonably designed to provide reasonable
assurance that (i) all transactions to which the Company or any Subsidiary is a
party or by which its properties are bound are effected by a duly authorized
employee or agent of the Company, supervised by and acting within the scope of
the authority granted by the Company’s senior management; (ii) the recorded
accounting of the Company’s consolidated assets is compared with existing assets
at regular intervals; and (iii) all transactions to which the Company or any
Subsidiary is a party, or by which its properties are bound, are recorded (and
such records maintained) in accordance with all Government Requirements and as
may be necessary or appropriate to ensure that the financial statements of the
Company are prepared in accordance with GAAP.
 
 
-11-

--------------------------------------------------------------------------------

 
 
4.29.        Transactions with Interested Persons.   No officer, director or
employee of the Company or any of the Subsidiaries is or has made any
arrangements with the Company or any of the Subsidiaries to become a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, consultants, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.


4.30.        Customers and Suppliers.  The relationships of the Company and the
Subsidiaries with the material customers and suppliers of the Company and the
Subsidiaries taken as a whole, are maintained on commercially reasonable
terms.  To the Company’s knowledge, no material customer or supplier of the
Company or any of the Subsidiaries has any plan or intention to terminate any
agreement with the Company or such Subsidiary.


4.31.        Shell Company.  The Company is not now and has not been, at any
time during the previous twelve (12) months, a shell company as defined by Rule
405 of the Securities Act.


4.32.        No Other Agreements.  The Company has not, directly or indirectly,
entered into any agreement with or granted any right to any Investor relating to
the terms or conditions of the transactions contemplated by the Transaction
Documents, except as expressly set forth in the Transaction Documents.


5.   COVENANTS OF THE COMPANY.


5.1.          The Company agrees with each Investor that the Company will:
 
5.1.1.   file a Form D with respect to the Securities issued at the Closing as
and when required by Regulation D and provide a copy thereof to such Investor
promptly after such filing at such Investor’s request;
 
5.1.2.   take such action as the Company reasonably determines upon the advice
of counsel is necessary to qualify the Notes and Warrants for sale under
applicable state or “blue-sky” laws or obtain an exemption therefrom, and shall
promptly provide evidence of any such action to such Investor at such Investor’s
request; and
 
5.1.3. (i) on or prior to 8:30 a.m. (eastern time) on the Business Day
immediately following the Execution Date, issue a press release disclosing the
material terms of this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby, and (ii) on or prior to 5:00 p.m.
(eastern time) on such Business Day, transmit for filing with the Commission a
Current Report on Form 8-K disclosing the material terms of the transaction
documents.
 
 
-12-

--------------------------------------------------------------------------------

 
 
5.2.          Existence and Compliance.  The Company agrees that it will, during
the period beginning on the Execution Date and ending on the Termination Date:
 
5.2.1.   maintain its corporate existence in good standing and will not, without
obtaining the prior written consent of the holders of a majority in principal
amount of the Notes then outstanding, (a) liquidate, dissolve or wind up the
Company, (b) enter into any merger, consolidation or similar transaction of the
Company with or into another entity if, after such merger, the holders of a
majority of the Company’s voting securities immediately prior to the transaction
do not hold a majority of the voting securities of the successor entity, or (c)
sell, license or lease all or substantially all of the Company’s assets;


5.2.2.   pay or discharge before becoming delinquent (a) all taxes, levies,
assessments and governmental charges imposed on it or its income or profits or
any of its Property and (b) all lawful claims for labor, material and supplies,
which, if unpaid, might become a Lien upon any of its Property, except where the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; provided, however, that the Company
shall not be required to pay or discharge any tax, levy, assessment or
governmental charge, or claim for labor, material or supplies, whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings being diligently pursued and for which adequate reserves have been
established under GAAP;


5.2.3.   comply with all Governmental Requirements applicable to the operation
of its business, except for instances of noncompliance that would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;


5.2.4.   comply with all agreements, documents and instruments binding on it or
affecting its Properties or business, including, without limitation, all
Material Contracts, except for instances of noncompliance that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; provided, however, that the Company shall not be required to
comply with any Governmental Requirements, the applicability or validity of
which is being contested in good faith by appropriate proceedings being
diligently pursued and for which adequate reserves have been established under
GAAP;


5.2.5.   provide each Investor with copies of all materials sent to its
stockholders at the same time as such materials are delivered to such
stockholders;


5.2.6.   timely file with the Commission all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination; and


5.2.7.   use commercially reasonable efforts to maintain adequate insurance
coverage (including D&O insurance) for the Company and each Subsidiary.
 
 
-13-

--------------------------------------------------------------------------------

 
 
5.3.          Reservation of Common Stock; Authorization of Additional
Shares.   On the Closing Date, 5,600,000 shares of Common Stock will be
authorized and reserved for issuance to the Investors upon conversion of the
Notes and exercise of the Warrants (the “Reserved Amount”). The Company shall,
on or before July 31, 2010, hold a meeting of its stockholders for the purpose
of obtaining Stockholder Approval, and the Board will recommend to such
stockholders that the number of shares of Common Stock authorized for issuance
by the Company be increased to 250,000,000 shares. Upon receipt of Stockholder
Approval, the Company shall take all action reasonably necessary to increase the
Reserved Amount to an amount equal to the number of shares of Common Stock
issuable upon conversion of all of the Notes and exercise of all of the
Warrants, including without limitation filing all such documents as may be
required for such purpose by the Nevada Revised Statutes, in each case without
regard to any limitation or restriction on such conversion or exercise that may
be set forth in the Notes or the Warrants. The Reserved Amount shall be
allocated in accordance with each Investor’s Pro Rata Share.  In the event that
an Investor shall sell or otherwise transfer any of such Investor’s Notes or
Warrants, each transferee shall be allocated a pro rata portion of such
transferor’s Reserved Amount. Any portion of the Reserved Amount allocated to
any Investor or other Person which no longer holds any Notes or Warrants shall
be reallocated to the remaining Investors pro rata based on the number of
Registrable Securities held by such Investors at such time. In the event that
the Reserved Amount is insufficient at any time to cover all of the Registrable
Securities issuable upon the conversion of the Notes and the exercise of the
Warrants (without regard to any restriction on such conversion or exercise), the
Company shall take such action (including without limitation holding a meeting
of its stockholders) to increase the Reserved Amount to cover all of the
Registrable Securities issuable upon such conversion and exercise. While any
Notes or Warrants are outstanding, the Company shall not reduce the Reserved
Amount without obtaining the prior written consent of each Investor.
 
5.4.          Use of Proceeds.  The Company shall use the proceeds from the sale
of the Notes and Warrants as specified on Schedule 5.4 hereof.
 
5.5.          Limitation on Debt and Liens. During the period beginning on the
Execution Date and ending on the Termination Date, the Company shall refrain,
and shall ensure that each of the Subsidiaries refrains, (a) from incurring any
Debt (including without limitation by issuing any Debt securities) or increasing
the amount of any existing line of credit or other Debt facility beyond the
amount outstanding on the date hereof, other than Permitted Debt, and (b) from
granting, establishing or maintaining any Lien on any of its assets, including
without limitation any pledge of securities owned or held by it (including
without limitation any securities issued by any such Subsidiary), other than
Permitted Liens.
 
5.6.          Restricted Payments.  During the period beginning on the Execution
Date and ending on the Termination Date, the Company will not, nor will it
permit any Subsidiary of the Company to, make any Restricted Payments, except
that:
 
5.6.1.   the Company may make scheduled payments of principal and interest
accrued on any Permitted Debt; and


5.6.2.   Subsidiaries of the Company may make Restricted Payments to the
Company;


provided, however, that no Restricted Payments may be made pursuant to
clause (a) or (b) above if an Event of Default (or an event or circumstance that
with the giving of notice or lapse of time would constitute an Event of Default)
exists at the time of such Restricted Payment or would result therefrom.
 
 
 
-14-

--------------------------------------------------------------------------------

 
5.7.   Right of Participation.


5.7.1.   Offered Securities. From the Effective Date through the Termination
Date, the Company will not, directly or indirectly, effect a Subsequent
Placement, unless in each such case the Company shall have first offered to sell
to the Investors all of the securities being offered in such Subsequent
Placement (the securities being offered to the Investors being referred to
herein as the “Offered Securities”). The Company shall offer to sell to each
Investor such Investor’s Pro Rata Share of the Offered Securities (the “Basic
Amount”), at a price and on such other terms as shall have been specified by the
Company in writing delivered to such Investor (the “Offer”), which Offer by its
terms shall remain open and irrevocable for a period of not less than ten (10)
Business Days from such Investor’s receipt of the terms of the Offer in writing
(the “Offer Period”).


5.7.2.   Notice of Acceptance.  Each Investor that wishes to accept the Offer
shall deliver written notice thereof (a “Notice of Acceptance”) to the Company
prior to the expiration of the Offer Period, specifying the Basic Amount that
the Investor elects to purchase.


5.7.3.   Permitted Sales Of Refused Securities.  In the event that Notices of
Acceptance are not timely delivered by the Investors in respect of all the
Offered Securities within the time frames required by paragraph (b) above, the
Company shall have forty-five (45) days from the expiration of the Offer Period
to close the sale of all or any part of such Offered Securities as to which a
Notice of Acceptance has not been given by an Investor (the “Refused
Securities”) to the Person or Persons specified in the Offer, but only upon
terms and conditions, including, without limitation, unit price and interest
rates (if applicable), which are, in the aggregate, no more favorable to such
other Person or Persons or less favorable to the Company than those set forth in
the Offer.


5.7.4.   Closing. Upon the closing of the purchase and sale of Offered
Securities, each Investor shall purchase from the Company, and the Company shall
sell to such Investor, the number of Offered Securities specified in the Notice
of Acceptance delivered by such Investor.  The purchase by the Investors of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Investors of a purchase agreement relating to
such Offered Securities on the same terms and conditions applicable to other
Persons purchasing the Offered Securities.


5.7.5.   Further Sale. In each case, any Offered Securities not purchased by the
Investors or other Person or Persons in accordance herewith may not be sold or
otherwise disposed of by the Company until they are again offered to the
Investors under the procedures specified herein.


5.8.   Transactions with Affiliates. The Company agrees that any transaction or
arrangement between it or any of the Subsidiaries and any Affiliate or employee
of the Company shall be effected on an arms’ length basis and shall be approved
by the independent members of the Board of Directors.
 
 
-15-

--------------------------------------------------------------------------------

 
 
5.9.   Use of Investor Name.  Except as may be required by applicable law and/or
this Agreement, the Company shall not use, directly or indirectly, any
Investor’s name or the name of any of its Affiliates in any advertisement,
announcement, press release or other similar communication unless it has
received the prior written consent of such Investor or its Affiliate, as the
case may be, for the specific use contemplated or as otherwise required by
applicable law or regulation.
 
5.10.        Company’s Instructions to Transfer Agent.  On or prior to the
Closing Date, the Company shall execute and deliver irrevocable written
instructions to the transfer agent for its Common Stock (the “Transfer Agent”),
and provide each Investor with a copy thereof, directing the Transfer Agent (i)
to issue certificates representing Conversion Shares upon conversion of the
Notes and receipt of a valid Conversion Notice (as defined in the Notes) from an
Investor, in the amount specified in such Conversion Notice, in the name of such
Investor or its nominee, (ii) to issue certificates representing Warrant Shares
upon exercise of the Warrants and (iii) to deliver such certificates to such
Investor no later than the close of business on the third (3rd) business day
following the related Conversion Date (as defined in the Notes) or Exercise Date
(as defined in the Warrant), as the case may be.  Such certificates may bear
legends pursuant to applicable provisions of this Agreement or applicable
law.  The Company shall instruct the transfer agent that, in lieu of delivering
physical certificates representing shares of Common Stock to an Investor upon
conversion of the Notes, or exercise of the Warrants, and as long as the
Transfer Agent is a participant in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer program, and such Investor has not informed the
Company that it wishes to receive physical certificates therefor, and no
restrictive legend is required to appear on any physical certificate if issued,
the transfer agent may effect delivery of Conversion Shares or Warrant Shares,
as the case may be, by crediting the account of such Investor or its nominee at
DTC for the number of shares for which delivery is required hereunder within the
time frame specified above for delivery of certificates.  The Company represents
to and agrees with each Investor that it will not give any instruction to the
Transfer Agent that will conflict with the foregoing instruction or otherwise
restrict such Investor’s right to convert the Notes or to receive Conversion
Shares in accordance with the terms of the Notes or to exercise the Warrant or
to receive Warrant Shares upon exercise of the Warrants.  In the event that the
Company’s relationship with the Transfer Agent should be terminated for any
reason, the Company shall use its commercially reasonable efforts to cause the
Transfer Agent to continue acting as transfer agent pursuant to the terms hereof
until such time that a successor transfer agent is appointed by the Company and
receives the instructions described above.
 
5.11.        Disclosure of Information. The Company agrees that it will not at
any time following the Execution Date disclose material non-public information
to any Investor without first obtaining such Investor’s written consent to such
disclosure.
 
 
-16-

--------------------------------------------------------------------------------

 
 
5.12.        Indemnification of Investors. The Company will indemnify and hold
each Investor and its directors, managers, officers, stockholders, members,
partners, employees and agents (each, an “Investor Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Investor
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against an Investor, or any of them or their respective Affiliates,
by any stockholder of the Company who is not an Affiliate of such Investor, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Investor’s representation,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Investor may have with any such stockholder or any
violations by such Investor of state or federal securities laws or any conduct
by such Investor which constitutes fraud, gross negligence, willful misconduct
or malfeasance).  If any action shall be brought against any Investor Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Investor Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing.  Any Investor Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Investor Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time following such Investor Party’s written request that it do so, to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Investor
Party.  The Company will not be liable to any Investor Party under this
Agreement (i) for any settlement by an Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is attributable to such Investor Party’s wrongful actions or
omissions, or gross negligence or to such Investor Party’s breach of any of the
representations, warranties, covenants or agreements made by such Investor in
this Agreement or in the other Transaction Documents.
 
5.13.        Executive Stock Option/Restricted Stock Plan.  Within forty-five
(45) days following the Effective Date, the Company’s Board of Directors shall
establish a stock option/restricted stock executive compensation plan for the
purpose of key employee retention and compensation, such plan to provide that
options/restricted stock grants vest over a period of three years, and shall
reserve for issuance pursuant to such plan ten (10) percent of the outstanding
shares of Common Stock.


5.14.        Board of Directors. The Company will obtain and accept the
resignation of all members of the Board of Directors, other than Albert
Hernandez, A.J. Hernandez and Hal Gassenheimer, on or before the tenth (10th)
Business Day following the filing of the Company's Form 10-Q for the quarter
ended March 31, 2010 with the Commission. Upon accepting such resignations, the
Company shall cause Michael Margolies, John Nolan and Menachem Kranz, or such
other persons as may be designated in their stead by the holders of a majority
in principal amount of the Notes, to be appointed to the resulting vacancies
(together with Hal Gassenheimer. the "Investor Appointees"). The date of such
appointment is referred to herein as the "Board Appointment Date".
 
 
-17-

--------------------------------------------------------------------------------

 
 
5.15.        Access; Further Information.  The Company agrees that it will,
during the period beginning on the Execution Date and ending on the Termination
Date:
 
5.15.1.           during normal business hours, permit any Investor to visit and
inspect the Company's properties, to examine its books of account and records
and to discuss the Company's affairs, finances and accounts with its officers,
all at such times as reasonably may be requested by such Investor; and
 
5.15.2            within a reasonable time following any Investor's request,
provide any further information about the financial position of the Company
which such Investor may reasonably request.
 
6.           CONDITIONS TO CLOSING.


6.1.   Conditions to Investors’ Obligations at the Closing.  Each Investor’s
obligations to effect the Closing, including without limitation its obligation
to purchase a Note and Warrant at the Closing, are conditioned upon the
fulfillment (or waiver by such Investor in its sole and absolute discretion) of
each of the following events as of the Closing Date:


6.1.1.   the representations and warranties of the Company set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects (unless such representation or warranty is by its terms
qualified by materiality, in which case such representation or warranty shall be
true and correct without further qualification under this Section 6.1.1) as of
such date as if made on such date (except that to the extent that any such
representation or warranty relates to a particular date, such representation or
warranty shall be true and correct in all material respects as of that
particular date);


6.1.2.   the Company shall have complied with or performed in all material
respects all of the agreements, obligations and conditions set forth in this
Agreement and in the other Transaction Documents that are required to be
complied with or performed by the Company on or before the Closing;


6.1.3.   the Closing Date shall occur on a date that is not later than May 30,
2010;


6.1.4.   the Company shall have delivered to such Investor a certificate, signed
by the Chief Executive Officer and Chief Financial Officer of the Company,
certifying that the conditions specified in this Section 6.1 have been fulfilled
as of the Closing, it being understood that such Investor may rely on such
certificate as though it were a representation and warranty of the Company made
herein;


6.1.5.   the Company shall have delivered to such Investor an opinion or
opinions of counsel for the Company, dated as of the Closing Date, that is in
form and substance reasonably acceptable to such Investor;


6.1.6.   the Company shall have delivered to such Investor duly executed
certificates representing the Note and the Warrant being purchased by such
Investor at the Closing;


6.1.7.   each Subsidiary shall have executed and delivered the Subsidiary
Guarantee and the Security Agreement;
 
 
-18-

--------------------------------------------------------------------------------

 
 
6.1.8.   the Company shall have executed and delivered to such Investor the
Registration Rights Agreement and the Security Agreement;


6.1.9.   the Company shall have delivered to such Investor a certificate, signed
by the Secretary or an Assistant Secretary of the Company, attaching (i) the
Certificate of Incorporation and By-Laws of the Company and (ii) resolutions
passed by its Board of Directors, or a duly authorized committee thereof, to
authorize the transactions contemplated hereby and by the other Transaction
Documents, certifying that such documents are true and complete copies of the
originals and that such resolutions have not been amended or superseded, it
being understood that such Investor may rely on such certificate as a
representation and warranty of the Company made herein;


6.1.10.   the Key Employees shall have executed and delivered Employment
Agreements with the Company (the “Employment Agreements”) on terms reasonably
satisfactory to such Investor, such terms to include a non-competition agreement
with a term of five (5) years from termination of employment;


6.1.11.   each Key Employee shall have delivered a letter to the Company stating
that (i) he is not a party to any existing or pending litigation that might
affect his ability to carry out his duties under the Employment Agreements, (ii)
he irrevocably waives any and all rights he may have, pursuant to contract or
otherwise, to any unpaid compensation, salary, bonus or other benefit or
entitlement, that has accrued or becomes payable at any time prior to the
Closing Date; provided, however, that each Key Employee shall be entitled to
receive the accrued compensation set forth on Schedule 6.1.11 in the forms and
at the times set forth on such schedule, and (iii) he is terminating, as of the
Closing Date, any employment agreements to which he and the Company or any of
its Subsidiaries are parties;


6.1.12.   Hal Gassenheimer shall have been appointed to the Board to fill an
existing vacancy;


6.1.13.   the Company shall have executed and delivered an agreement with
Holston Investments, Inc. (“Holston”) whereby Holston will agree (i) not to
exercise its Put Option for 2,880,000 shares of Common Stock at an exercise
price of $1.00 per share until the sale price for the Common Stock on the
Principal Market exceeds $1.00 (subject to adjustment for stock splits, stock
dividends and similar events) for sixty (60) consecutive days and (ii) Holston
will not be entitled to a “non-compete payment” under its non-competition
agreement with the Company until the Company achieves positive annualized net
positive cash flow from operations (determined in accordance with GAAP after
deducting the amount of capital expenditures) of at least $750,000 for three (3)
consecutive fiscal quarters;


6.1.14.   there shall have occurred no material adverse change in the Company’s
consolidated business or financial condition since the date of the Company’s
most recent financial statements contained in the Disclosure Documents; and


6.1.15.   there shall be no injunction, restraining order or decree of any
nature of any court or Government Authority of competent jurisdiction that is in
effect that restrains or prohibits the consummation of the transactions
contemplated hereby or by the other Transaction Documents.
 
 
-19-

--------------------------------------------------------------------------------

 
 
6.2.   Conditions to Company’s Obligations at the Closing.  The Company’s
obligations to effect the Closing with each Investor are conditioned upon the
fulfillment (or waiver by the Company in its sole and absolute discretion) of
each of the following events as of the Closing Date:


6.2.1.   the representations and warranties of such Investor set forth in this
Agreement and in the other Transaction Documents shall be true and correct in
all material respects as of such date as if made on such date (except that to
the extent that any such representation or warranty relates to a particular
date, such representation or warranty shall be true and correct in all material
respects as of that particular date);


6.2.2.   such Investor shall have complied with or performed all of the
agreements, obligations and conditions set forth in this Agreement that are
required to be complied with or performed by such Investor on or before the
Closing;


6.2.3.   there shall be no injunction, restraining order or decree of any nature
of any court or Government Authority of competent jurisdiction that is in effect
that restrains or prohibits the consummation of the transactions contemplated
hereby or by the other Transaction Documents;


6.2.4.    such Investor shall have executed each Transaction Document to which
it is a party and shall have delivered the same to the Company; and


6.2.5.    such Investor shall have tendered to the Company the Purchase Price
for the Note and Warrant being purchased by it at the Closing by wire transfer
of immediately available funds.


7.   MISCELLANEOUS.

7.1.   Survival; Severability.  The representations, warranties and covenants
made by the parties herein and in the other Transaction Documents shall survive
the Closing notwithstanding any due diligence investigation made by or on behalf
of the party seeking to rely thereon. In the event that any provision of this
Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that in such case the parties shall
negotiate in good faith to replace such provision with a new provision which is
not illegal, unenforceable or void, as long as such new provision does not
materially change the economic benefits of this Agreement to the parties.


7.2.   Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. After the Closing, each Investor may
assign its rights and obligations hereunder, in connection with any private sale
or transfer of the Notes or Warrants in accordance with the terms hereof, as
long as, as a condition precedent to such transfer, the transferee executes an
acknowledgment agreeing to be bound by the applicable provisions of this
Agreement, in which case the term “Investor” shall be deemed to refer to such
transferee as though such transferee were an original signatory hereto. The
Company may not assign its rights or obligations under this Agreement.
 
 
-20-

--------------------------------------------------------------------------------

 
 
7.3.   No Reliance.  Each party acknowledges that (i) it has such knowledge in
business and financial matters as to be fully capable of evaluating this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby, (ii) it is not relying on any advice or representation of
any other party in connection with entering into this Agreement, the other
Transaction Documents or such transactions (other than the representations made
in this Agreement or the other Transaction Documents), (iii) it has not received
from any other party any assurance or guarantee as to the merits (whether legal,
regulatory, tax, financial or otherwise) of entering into this Agreement or the
other Transaction Documents or the performance of its obligations hereunder and
thereunder, and (iv) it has consulted with its own legal, regulatory, tax,
business, investment, financial and accounting advisors to the extent that it
has deemed necessary, and has entered into this Agreement and the other
Transaction Documents based on its own independent judgment and on the advice of
its advisors as it has deemed necessary, and not on any view (whether written or
oral) expressed by any other party.


7.4.   Independent Nature of Investors’ Obligations and Rights.  The obligations
of each Investor hereunder are several and not joint with the obligations of the
other Investors hereunder, and no Investor shall be responsible in any way for
the performance of the obligations of any other Investor hereunder.  Nothing
contained herein or in any other agreement or document delivered at the Closing,
and no action taken by any Investor pursuant hereto or thereto, shall be deemed
to constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or a “group” as described in Section 13(d) of the
Exchange Act, or create a presumption that the Investors are in any way acting
in concert with respect to such obligations or the transactions contemplated by
this Agreement.  Each Investor shall be entitled to protect and enforce its
rights, including without limitation rights arising out of this Agreement or the
other Transaction Documents, individually, and shall not be required to be join
any other Investor as an additional party in any proceeding for such purpose.


7.5.   Injunctive Relief.  Each Investor, on the one hand, and the Company, on
the other hand, each acknowledges and agrees that a breach by it of its
obligations hereunder will cause irreparable harm to the non-breaching party and
that the remedy or remedies at law for any such breach will be inadequate and
agrees, in the event of any such breach, in addition to all other available
remedies, the non-breaching party shall be entitled to an injunction restraining
any breach and requiring immediate and specific performance of such obligations
without the necessity of showing economic loss.


7.6.   Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed under the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in New York City, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.
 
 
-21-

--------------------------------------------------------------------------------

 
 
7.7.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  This Agreement may be
executed and delivered by facsimile transmission.


7.8.   Headings.  The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.


7.9.   Notices.  Any notice, demand or request required or permitted to be given
by the Company or the Investors pursuant to the terms of this Agreement shall be
in writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission, unless such delivery is made on a day that is
not a Business Day, in which case such delivery will be deemed to be made on the
next succeeding Business Day and (ii) on the next Business Day after timely
delivery to an overnight courier, addressed as follows:


If to the Company:


SkyPostal Networks, Inc.
7805 NW 15th Street
Miami, Florida  33126
Attn:           Chief Financial Officer
Tel:              (305) 599-1812
Fax:              (305) 593-0843


with a copy to:


Mazzeo Song & Bradham LLP
708 Third Avenue
New York, New York 10017
Attn:           David S. Song, Esq.
Tel:              (212) 599-0700
Fax:             (212) 599-8400


and, if to any Investor, to such address for such Investor as shall appear on
Annex I hereto. Any party may change its address for receiving notice by giving
written notice thereof to the other parties in accordance with this Section 7.9.
 
 
-22-

--------------------------------------------------------------------------------

 
 
7.10.         Expenses.  The Company and each Investor shall pay all costs and
expenses that it incurs in connection with the negotiation, execution, delivery
and performance of this Agreement or the other Transaction Documents.


7.11.        Entire Agreement; Amendments.  This Agreement and the other
Transaction Documents constitute the entire agreement between the parties with
regard to the subject matter hereof and thereof, superseding all prior
agreements or understandings, whether written or oral, between or among the
parties.  Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended or waived except pursuant to a written instrument
executed by the Company and the holders of at least two-thirds (2/3) of the
Registrable Securities into which all of the Notes and Warrants then outstanding
are convertible or exercisable (without regard to any limitation on such
conversion or exercise), and no provision hereof may be waived other than by a
written instrument signed by the holders of at least two-thirds (2/3) of such
Registrable Securities.  Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, no amendment or waiver shall adversely affect a holder of
Registrable Securities disproportionately in relation to other holders of
Registable Securities without such holder’s prior written consent.

 
[Signature Pages to Follow]
 
 
-23-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Note Purchase Agreement
as of the date first-above written.




SKYPOSTAL NETWORKS, INC.
             
By:
 
   
Name:
   
Title:
 




 
LBI INVESTMENTS, LLC
         
By:
 LBI Management II, LLC, its Manager
                   
By:
 
     
Name:
     
Title:
 

 
 
-24-

--------------------------------------------------------------------------------

 
 
Annex I to
Note Purchase Agreement






Investor Name
Jurisdiction of
Organization
Address of its
Principal Executive Offices
Principal
Amount of
Note
 
Number of
Shares
Issuable
Under
Warrant
 
 
LBI Investments, LLC
 
 
Delaware
c/o LBI Management II, LLC
601 S. Federal Hwy. Suite 201
Boca Raton, FL 33432
Attn: Michael Margolies
Tel: (561) 922-3700
Fax: (561) 948-8924
 
$2,260,000
 
9,040,000

 
 
 
-25-

--------------------------------------------------------------------------------

 
 
Annex II to
Note Purchase Agreement


Definitions


The following terms, when used in the attached Note Purchase Agreement (the
“Agreement”), have the respective meanings indicated:


“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the Person specified.


“Board Appointment Date” has the meaning set forth in Section 5.14 of the
Agreement.


“Board of Directors” means the Company’s board of directors.


“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which commercial banks in the City
of New York are required or authorized by law to be closed.


“Closing” and “Closing Date” each have the meaning specified in Section 2 of the
Agreement.


“Commission” means the U.S. Securities and Exchange Commission.


“Common Stock” means the common stock, par value $0.001 per share, of the
Company.


“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.


“Conversion Price” has the meaning specified in the Notes.
 
“Conversion Shares” has the meaning specified in the preamble to the Agreement.


“Debt” means as to any Person at any time: (a) all indebtedness, liabilities and
obligations of such Person for borrowed money; (b) all indebtedness, liabilities
and obligations of such Person to pay the deferred purchase price of Property or
services, except trade accounts payable of such Person arising in the ordinary
course of business that are not past due by more than 90 days; (c) all capital
lease obligations of such Person; (d) all Debt of others guaranteed by such
Person; (e) all indebtedness, liabilities and obligations secured by a Lien
existing on Property owned by such Person, whether or not the indebtedness,
liabilities or obligations secured thereby have been assumed by such Person or
are non-recourse to such Person; (f) all reimbursement obligations of such
Person (whether contingent or otherwise) in respect of letters of credit,
bankers’ acceptances, surety or other bonds and similar instruments; and (g) all
liabilities and obligations of such Person to redeem or retire shares of capital
stock of such Person.
 
 
-26-

--------------------------------------------------------------------------------

 
 
“Disclosure Documents” means all SEC Documents filed by the Company with the
Commission prior to the Execution Date through the Commission’s EDGAR system in
accordance with the requirements of Regulation S-T under the Exchange Act.


“Effective Date” has the meaning set forth in the preamble to the Agreement.


“Environmental Law” means any Governmental Requirement relating to pollution or
the protection, cleanup or restoration of the environment or natural resources,
or to the public health or safety, or otherwise governing the generation, use,
handling, collection, treatment, storage, transportation, recovery, recycling,
discharge or disposal of hazardous materials.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.


“Event of Default” has the meaning set forth in the Notes.


“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations thereunder (or respective
successors thereto).


“Excluded Security” has the meaning specified in the Notes.


“Execution Date” means the date of the Agreement.


“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis, as set forth in (i) opinions of the Accounting Principles
Board of the American Institute of Certified Public Accountants, (ii) statements
of the Financial Accounting Standards Board and (iii) interpretations of the
Commission.  Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period, except to
the extent that new accounting standards have been adopted by such organizations
applicable as of the current period.


“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any stock exchange, securities
market or self-regulatory organization.


“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them.
 
 
-27-

--------------------------------------------------------------------------------

 
 
“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, trade
secrets, know-how or royalty rights.


“Investor Appointees” has the meaning set forth in Section 5.14 of the
Agreement.


“Key Employee” means each of Albert Hernandez and A.J. Hernandez.


“Lien” means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, easement, encumbrance, preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever on or with respect to such Property (including, without
limitation, any conditional sale or other title retention agreement having
substantially the same economic effect as any of the foregoing).


“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise),
operating results or prospects of the Company and the Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Company or any Subsidiary
to perform any of its obligations under any Transaction Document to which it is
or will be a party or (c) a material impairment of the rights and remedies of or
benefits available to an Investor under any Transaction Document.


“Material Contracts” means, as to the Company, any agreement required pursuant
to Item 601 of Regulation S-B or Item 601 of Regulation S-K, as applicable,
promulgated under the Securities Act to be filed as an exhibit to any report,
schedule, registration statement or definitive proxy statement filed or required
to be filed by the Company with the Commission under the Exchange Act or any
rule or regulation promulgated thereunder, and any and all amendments,
modifications, supplements, renewals or restatements thereof.


“Obligations” means any and all indebtedness, liabilities and obligations of the
Company to the Investor evidenced by and/or arising pursuant to the Agreement to
pay amounts due on the Notes or to make other cash payments, now existing or
hereafter arising, whether direct, indirect, related, unrelated, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several,
including, without limitation, the obligations of the Company to repay principal
of the Notes, to pay interest on the Notes (including, without limitation,
interest accruing after any bankruptcy, insolvency, reorganization or other
similar filing) and to pay all fees, indemnities, costs and expenses (including
attorneys’ fees) provided for in the Agreement or the Notes.


“Pension Plan” means an employee benefit plan (as defined in ERISA) maintained
by the Company for employees of the Company or any of its Affiliates.
 
 
-28-

--------------------------------------------------------------------------------

 
 
“Permitted Debt” means the following:


(a)           the Notes;


(b)           Debt outstanding on the Execution Date and any Debt incurred to
replace any such outstanding Debt, as long as such replacement Debt is on terms
no less favorable to the Company than the terms of such outstanding Debt and has
no greater priority in timing or amount of payment or in liquidation than such
outstanding Debt;


(c)           Debt consisting of working capital credit facilities obtained on
commercially reasonable terms and secured only by the Company’s and/or the
Subsidiaries’ accounts receivable and/or inventory, in an aggregate amount not
to exceed one million dollars ($1,000,000) at any one time outstanding;


(d)           Subordinated Debt; and


(e)           Debt consisting of capitalized lease obligations and purchase
money indebtedness incurred in connection with acquisition of capital assets and
obligations under sale-leaseback or similar arrangements provided in each case
that such obligations are not secured by Liens on any assets of the Company or
the Subsidiaries other than the assets so leased.


“Permitted Liens” means the following:


(a)           encumbrances consisting of easements, rights-of-way, zoning
restrictions or other restrictions on the use of real Property or imperfections
to title that do not (individually or in the aggregate) materially impair the
ability of the Company or any of the Subsidiaries to use such Property in its
businesses, and none of which is violated in any material respect by existing or
proposed structures or land use;


(b)           Liens for taxes, assessments or other governmental charges that
are not delinquent or which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject to such Liens, and for which adequate reserves (as
determined in accordance with GAAP) have been established;


(c)           Liens of mechanics, materialmen, warehousemen, carriers, landlords
or other similar statutory Liens securing obligations that are not yet due and
are incurred in the ordinary course of business or which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the Property subject to such Liens, for
which adequate reserves (as determined in accordance with GAAP) have been
established;


(d)           any interest or title of a lessor under any capitalized lease
obligation provided that such Liens do not extend to any property or assets
which is not leased property subject to such capitalized lease obligation; and
 
 
-29-

--------------------------------------------------------------------------------

 
 
(e)           Liens securing Permitted Debt.


“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.


“Principal Market” means the principal exchange or market on which the Common
Stock is listed or traded.


“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).


“Pro Rata Share” means, with respect to an Investor, the ratio determined by
dividing (i) the principal amount of the Note or Notes purchased hereunder by
such Investor by (ii) the aggregate principal amount of the Notes purchased
hereunder by all of the Investors.


“Purchase Price” means, with respect to a Note and Warrant purchased at the
Closing, the original principal amount of such Note.


“Registrable Securities” means the Conversion Shares and the Warrant Shares and
any securities issued pursuant to a stock split or a reclassification of, or in
substitution for, any Conversion Shares or Warrant Shares.


“Reserved Amount” has the meaning specified in Section 5.3 of the Agreement.


“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, Property or obligations), direct or indirect, on account of (or the
setting apart of money for a sinking or other analogous fund for) any shares of
any class of capital stock of the Company or any of the Subsidiaries now or
hereafter outstanding (provided that such dividend shall require the prior
written consent of the holders of a majority in principal amount of the Notes
then outstanding), except a dividend payable solely in shares of that class of
stock to all of the holders of that class; (b) any redemption, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock or any
warrants or other equity securities of the Company or any of the Subsidiaries
now or hereafter outstanding, except the Securities; (c) any payment of
principal of, premium, if any, or interest on, or any redemption, conversion,
exchange, purchase, retirement, sinking fund or defeasance of, any Subordinated
Debt other than scheduled payments of principal and interest; and (d) any loan,
advance or payment to any officer or director of the Company or any of the
Subsidiaries, exclusive of (i) reasonable compensation and reimbursements paid
to officers or directors in the ordinary course of business and (ii) the
scheduled repayment of principal and interest with respect to any loans made by
any such officer or director of the Company.  Notwithstanding the foregoing, (A)
the issuance of securities upon exercise or conversion of the Company’s options,
warrants or other convertible securities outstanding as of the date hereof or
the grant of additional options or warrants or the issuance of additional
securities (and the redemption of unvested restricted stock for an amount equal
to the purchase price thereof), in each such case under any Company stock option
or restricted stock plan approved by the independent members of the Board of
Directors or by a committee of the Board of Directors consisting only of
independent members of the Board of Directors, and (B) the issuance of equity
securities to, or making payments under license, joint venture or similar
agreements with, persons with whom the Company has a joint venture, strategic
alliance or other commercial relationship in connection with the operation of
the Company's business, the primary purpose of which is not to raise equity
capital, shall not be deemed to be a Restricted Payment.
 
 
-30-

--------------------------------------------------------------------------------

 
 
“Rule 144” means Rule 144 under the Securities Act or any successor provision.
 
“SEC Documents” means all reports, proxy statements and other information
required to be filed with the Commission pursuant to Section 13 or Section 15(d)
under the Exchange Act.


“Securities” means, collectively, the Notes, the Conversion Shares, the Warrants
and the Warrant Shares.


“Stockholder Approval” means the approval of the Company’s stockholders to
increase the authorized number of shares of Common Stock of the Company to
250,000,000.


“Subordinated Debt” means Debt of the Company that meets each of the following
requirements:  (a) such Debt is wholly unsecured; (b) such Debt is contractually
fully subordinated, as to payment and liquidation, to the payment in full of the
Notes and the Obligations on terms, and pursuant to written agreements in form
and substance reasonably satisfactory to holders of a majority in principal
amount of the Notes then outstanding, that restrict the subordinated creditor
from pre-paying any amounts in respect of the principal of such Debt (upon
acceleration or otherwise) or commencing any judicial or other collection
efforts or exercising any other remedies prior to the date that is ninety-one
(91) days following the payment in full of the Notes; and (c) such Debt does not
mature prior to the Maturity Date (as defined in the Notes).


“Subsequent Placement” means the sale by the Company of (1) any shares of Common
Stock, (2) any other equity security of the Company, including without
limitation shares of preferred stock, (3) any other security of the Company
which by its terms is convertible into or exchangeable or exercisable for any
equity security of the Company, or (4) any option, warrant or other right to
subscribe for, purchase or otherwise acquire any such security described in the
foregoing clauses (1) through (3); provided, however, that the foregoing shall
not apply to any Excluded Security.


“Subsidiary” means (i) SkyShop Logistics, Inc. dba PuntoMio.com or (ii) any
other corporation or other entity of which at least a majority of the
outstanding shares of stock or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors (or
Persons performing similar functions) of such corporation or entity is at the
time directly or indirectly owned or controlled by the Company or one or more of
the Subsidiaries.
 
 
-31-

--------------------------------------------------------------------------------

 
 
“Termination Date” means the first date on which there are no Notes outstanding
or any Obligations owed thereunder.


“Trading Day” means any day on which the Common Stock is purchased and sold on
the Principal Market.
 
“Transaction Documents” means (i) the Agreement, (ii) the Notes, (iii) the
Warrants, (iv) the Subsidiary Guarantee, (v) the Security Agreement, (vi) the
Registration Rights Agreement, and (vii) all other agreements, documents and
other instruments executed and delivered by or on behalf of the Company any of
its officers at the Closing.


“Variable Rate Security” means any security or other instrument that is
convertible into or exercisable or exchangeable for Common Stock at a
fluctuating conversion or exercise price or exchange ratio.


“VWAP” on a Trading Day means the volume weighted average price of the Common
Stock for such Trading Day on the Principal Market as reported by Bloomberg
Financial Markets or, if Bloomberg Financial Markets is not then reporting such
prices, by a comparable reporting service of national reputation selected by the
Investors and reasonably satisfactory to the Company.  If the VWAP cannot be
calculated for the Common Stock on such Trading Day on any of the foregoing
bases, then the Company shall submit such calculation to an independent
investment banking firm of national reputation reasonably acceptable to the
Investors, and shall cause such investment banking firm to perform such
determination and notify the Company and the Investors of the results of
determination no later than two (2) Business Days from the time such calculation
was submitted to it by the Company.  All such determinations shall be
appropriately adjusted for any stock dividend, stock split or other similar
transaction during such period.


“Warrant” has the meaning specified in the preamble to the Agreement. Each
Warrant issued to an Investor will (i) entitle such Investor to purchase a
number of Warrant Shares equal to twenty percent (20%) of the number of shares
that initially are issuable upon conversion of the Note purchased by such
Investor, without giving effect to any restrictions on such conversion, (ii)
have an exercise price equal to $0.15, subject to adjustment as provided
therein, and (iii) expire on the third (3rd) anniversary of the Closing Date.


“Warrant Shares” has the meaning specified in the preamble to the Agreement.
 
 
-32-